Title: From George Washington to Annis Boudinot Stockton, 2 September 1783
From: Washington, George
To: Stockton, Annis Boudinot


                  
                     Rocky Hill Septr 2nd 1783
                  
                  You apply to me, My dear Madam, for absolution as tho’ I was your father Confessor; and as tho’ you had committed a crime, great in itself, yet of the venial class—You have reason good—for I find myself strangely disposed to be a very indulgent ghostly adviser on this occasion and, notwithstanding "you are the most offending Soul alive" (that is if it is a crime to write elegant Poetry) yet if you will come & dine with me on Thursday, and go thro’ the proper course of penetence which shall be prescribed, I will strive hard to assist you in expiating these Poetical Trespasses on this side of Purgatory—Nay more, if it rests with me to direct your future lucubrations, I shall certainly urge you to a repetition of the same conduct, on purpose to shew what an admirable knack you have at confession & reformation—and so without more hesitation I shall venture to commend the Muse not to be restrained by its grounded timidity, but to go on and prosper.
                  You see Madam, when once the Woman has tempted us, & we have tasted the forbidden fruit, there is no such thing as checking our appetites, whatever the consequences may be. You will, I dare say, recognize our being the genuine descendants of those who are reputed to be our great Progenitors.
                  Before I come to the more serious conclusion of my letter—I must beg leave to say a Word or two about these fine things you have been telling in such harmonious & beautiful numbers—Fiction is to be sure the very life & Soul of Poetry—All Poets & Poetesses have been endulged in the free and indisputable use of it, time out of Mind—and to oblige you to make such an excellent Poem, on such a subject, without any materials but those of simple reality, would be as cruel as the Edict of Pharoah which compelled the Children of Israel to Manufacture Bricks without the necessary Ingredients.
                  Thus are you sheltered under the authority of prescription, and I will not dare to charge you with an intentional breach of the Rules of the Decalogue in giving so bright a colouring to the Services I have been enabled to render my Country; tho’ I am not conscious of deserving any thing more at your hands, than what the purest & most disinterested friendship has a right to claim; actuated by which you will permit me, to thank you in the most affectionate manner for the kind wishes you have so happily expressed for me & the partner of all my Domestic enjoyments—Be assured we can never forget our friend at Morven; and that I am, My dear Madam, with every sentiment of friendship & esteem Your Most Obedt & obliged Servt
                  
                     Go: Washington
                  
               